Title: To George Washington from John Pendleton, 6 March 1788
From: Pendleton, John
To: Washington, George



Sir
Richmond Audrs Office March 6th 1788

I enclosed lately the Warrants on your claim for a negroe executed to Mr Henderson of Dumfries requesting he would forward them by the first safe conveyance; I am sorry Sir, the delay in transmitting them occasioned yo. the trouble of an Application but begg you’ll be assured it did not proceed from inattention to the business.
The Appropriation Law passed October Session ’84 (the first which has taken any notice of those claims since the Revolution) charged the interest on a particular branch of the Revenue without fixing a period for the Commencement and the Auditors being in doubt whether they could admit the allowance of interest prior to the Passage of the Law refered the matter to the then Attorney General (the present Governor) who advised that it could only be allowed from the time of passing the Law; and the Board have uniformly followed that opinion, so that on your claim, Sir, only three years interest were allowed. I am, with the highest respect & esteem, Sir Your mo. obt hble servt

J. Pendleton

